The cause afterwards came before the court upon a petition for a rehearing. The grounds of the petition are stated in the opinion. The rehearing was denied.
Boreman, J.:
The appeal in this case was heretofore, at the present term of this court, dismissed, for the reason that the record did not show any jurisdiction in the district court, and consequently none in this court. A motion for the case to be reinstated upon the docket was made, whereby it was claimed that the omission of so much of the record which would show jurisdiction in the district court was left out through mistake, and not intentionally; and it was offered to be supplied, and it is asked that it be now so supplied, as part of the record of the case. The eighth rule of this court requires that a suggestion of diminution of record should be made before argument. It does not appear that a case has been made that would justify a departure from this rule. The motion to reinstate the case is, therefore, overruled.
ZANE, C. J., and Powers, J., concurred.